       0:18-cv-01010-CMC          Date Filed 01/07/21     Entry Number 74        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 William Young,                                )       Civil No. 0:18-1010-CMC
                                               )
               Petitioner,                     )
                                               )
                v.                             )       ORDER for IMMEDIATE RELEASE
                                               )
 B.M. Antonelli,                               )
                                               )
                Respondent.                    )
                                               )

       On January 6, 2021, the court held a telephone conference with the parties to discuss the

status of this matter after the Fourth Circuit Court of Appeals’ decision in Young v. Antonelli, __

F.3d __, 2020 WL 7251007 (4th Cir. Dec. 10, 2020). Respondent B.M. Antonelli is represented by

Robert F. Daley and William K. Witherspoon of the U.S. Attorney’s Office. Petitioner William

Young is represented by Assistant Federal Public Defender Emily Deck Harrill.

       Petitioner filed an appeal to the Fourth Circuit Court of Appeals based upon this court’s

dismissal of this § 2241 petition due to lack of jurisdiction. Young, 2020 WL 7251007 at *2. In its

decision, the Fourth Circuit vacated this court’s order and remanded for further proceedings

consistent with its decision. Id. at *4.

       Young thereafter filed two unopposed motions in the appeals court: a motion for a

forthwith issuance of the mandate and a motion for immediate release. On December 31, 2020, the

Court of Appeals granted Young’s motion for immediate issuance of the mandate but denied the

motion for release. See Order, Young v. Antonelli, No. 19-7176 (4th Cir. Dec. 22, 2020), ECF No.

49.

       The parties agree that based upon the Fourth Circuit’s decision and because Respondent

                                                   1
       0:18-cv-01010-CMC          Date Filed 01/07/21       Entry Number 74        Page 2 of 3




will not seek to assert waiver, Young is entitled to relief via this § 2241 petition. Additionally,

Respondent does not oppose Young’s request for release from the BOP at this time. The court will

therefore move expeditiously to enter judgment in favor of Young in this case, to vacate the

Judgment in a Criminal Case filed in Young’s criminal case (D.S.C. Cr. No. 3:02-216-01-CMC),

and to set Young’s criminal case for resentencing.

       This court has the inherent authority to grant release on bond to a habeas petitioner who,

like Young, warrants immediate relief and release. See Mapp v. Reno, 241 F.3d 221 (2d Cir. 2000)

(so holding); see also Lucas v. Hadden, 790 F.2d 365, 367 (3d Cir. 1986); Baker v. Sard, 420 F.2d

1342, 1343 (D.C. Cir. 1969) (holding that on a claim of illegal detention, “the court’s jurisdiction

to order release as a final disposition of the action includes an inherent power to grant relief

pendente lite, to grant bail or release, pending determination of the merits”); United States v. Eliely,

276 F. App’x 270, 270 (4th Cir. 2008) (referencing the standard for release on bail of a prisoner

pending a collateral attack on the conviction).

       Accordingly, IT IS ORDERED that Young’s request for immediate release on personal

recognizance is hereby granted. Young shall be released from the Federal Bureau of Prisons

(BOP) forthwith.

       IT IS FURTHER ORDERED that in light of a Covid-19 outbreak at FCI Williamsburg

where Young is currently housed, Young shall reside and quarantine with his aunt, Deloris White,

in Columbia, South Carolina, for a period of fourteen (14) days after his release from the BOP and

arrival in Columbia. This court directs Young’s counsel to notify Young of this condition, to

provide Ms. White with a copy of this Order, and to provide Ms. White’s address and telephone

number to the Pretrial Services Office of this District.

       At the conclusion of that fourteen-day period, so long as Young remains symptom free of

                                                   2
      0:18-cv-01010-CMC         Date Filed 01/07/21     Entry Number 74       Page 3 of 3




the Covid-19 disease, Young shall appear with counsel before a United States Magistrate Judge of

this District for the purpose of formally addressing bond conditions pending Young’s resentencing.

       IT IS SO ORDERED.

                                                           s/Cameron McGowan Currie
                                                           CAMERON MCGOWAN CURRIE
                                                           Senior United States District Judge
Columbia, South Carolina
January 7, 2021




                                                3
